Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 06/30/2021.
Claims 1-20 are pending in this Office Action. Claims 23 and 37 are independent claims.
Priority
Applicant’s claim for the benefit of a prior-filed applications  15434594, filed 02/16/2017 ,now U.S. Patent #10467715 and 15434594 is a continuation of 12534692, filed 08/03/2009 ,now U.S. Patent #9607057 and 12534692 Claims Priority from Provisional Application 61137712, filed 08/01/2008, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 02/07/2022have been considered but are moot because the new ground of rejection mainly relies on new reference published to Ginter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 

See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10467715. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 10467715 discloses more details in logic assets with the application scenario.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claims 1-20 of the instant application is fully disclosed by the U.S. Patent No. 10467715.

The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in U.S. Patent No. 10467715.
Instant Application
U.S. Patent No. 10467715
23. An online legal research system comprising:
a set of one or more databases including first and second legal research databases;







a first server for providing online access to the databases, the first server including one or more first configuration files that control selective enablement or disablement of one or more legal research application functions of a first set of legal research application functions, and an instance of a first legal research application based on the one or more first configuration files and the first set of legal research application functions; and



a second server for providing online access to the databases, the second server including one or more second configuration files that control selective enablement or disablement of one or
more legal research application functions of a second set of legal research application functions, and 


an instance of a second legal research application based on the one or more second
configuration files and the second set of legal research application functions;

wherein each of the first and second sets of legal research application functions includes a trail function that stores a sequence of events executed by a user for facilitating access to prior research.
















24. The system of claim 23 wherein the set of one or more databases associated with legal research are delineated by country and secondary legal research information.

25. The system of claim 23 wherein the first server executes a
first country-specific research application accessed from a first country-specific memory.

26. The system of claim 23 further comprising: 
a first master application module that integrates the first configuration files thereby creating at least one instance of the first application and storing in a memory for subsequent access by the first server.


27. The system of claim 23 wherein the second server executes a second country-specific research application accessed from a second country-specific memory.



28. The system of claim 23 further comprising: 
a second
master application module that integrates the second configuration files thereby creating at least one instance of the second application and storing in a memory for subsequent access by the second server.


29. The system of claim 23 wherein the first and second sets of legal research application functions are identical, wherein the legal research application functions selectively enabled by the first configuration file differ from the legal research application functions selectively enabled by the second configuration file.


30. The system of claim 26 wherein the system further comprises at least one search template that translates user input at a user interface into appropriate queries for the first and second legal research databases, the search template being operative to be shared among the first and second legal research applications.


31. The system of claim 30 further comprising: a client access device for receiving the user interface, the user interface being customizable based on specific criteria associated with at least a first country as stored in the first master application module, the user interface thereby conforming to a first branding.


32. The system of claim 23, wherein the first and second legal research applications are tailored for respective first and second languages.


33. The system of claim 23, wherein each of the first and second sets of legal research application functions includes a tocectory function.

34. The system of claim 23, wherein each of the first and second sets of legal research application functions includes first and second search templates for converting user input into respective first and second query languages.


35. The system of claim 23, further configured to interact with first and second sets of one or more client access devices, 
wherein the first set of client access devices is located in a first country which has a first official language and the second set of client access devices is located in a second country which has a second official language, which is different from the first official language.

36. The system of claim 23, wherein the first configuration files include information for defining portions of a first user interface portion of the first legal research application, and the second configuration files include information for defining portions of a second user interface portion of the second legal research application.







































37. A method of conducting online legal research comprising:
receiving a first set and a second set of country-specific configuration files;









generating an instance of a first legal research application, wherein the instance of the
first legal research application is configured to be executed in a first country-specific web server and is based on applying the first set of country-specific configuration files against a first set of legal application functions; and
generating an instance of a second legal research application, wherein the instance of the
second legal research application is configured to be executed in a second country-specific web server and is based on applying the second set of country-specific configuration files against a second set of legal application functions;
wherein at least one of the first and second sets of country-specific configuration files
controls enablement or disablement of a trail function that stores a sequence of executed events.













38. The method of claim 37, wherein at least one of the first and second sets of country-specific configuration files indicates enablement of an access control function.








39. The method of claim 37 further comprising integrating the first set of country-specific configuration files using a first master application module thereby creating at least one instance of the first country-specific application and storing in a first country-specific memory for subsequent access by the first country-specific web server.

40. The method of claim 37 further comprising integrating the second set of country-specific configuration files using a second master application module thereby creating at least one instance of the second country-specific application and storing in a second country specific memory for subsequent access by the second web server.


41. The method of claim 37 wherein each of the first and second sets of country-specific configuration files indicates selective enablement or disablement of one or more legal research application functions, 
wherein the legal research application functions enabled by the first county-specific configuration file differs from the legal research
application functions enabled by the second country-specific configuration file.










42. The method of claim 41 further comprising receiving the user interface in a client access device, the user interface being customizable based on specific criteria associated with at least a first country as stored in the first master application module, the user
interface thereby conforming to a first country-specific branding.



1. An international online legal research system comprising: 
a set of one or more databases including first and second country-specific legal research databases; 
a first country-specific memory for storing first country-specific research applications associated with a first country; a second country-specific memory for storing second country-specific research applications associated with a second country; 
a first county-specific server for providing online access to the databases, the first county-specific server including one or more first country-specific configuration files including at least one parameter that indicates selective enablement or disablement of one or more legal research application features of a first set of legal research application features, and an instance of a first legal research application based on the one or more first country-specific configuration files and the first set of legal research application features; and 
a second country-specific server for providing online access to the databases, the second country-specific server including one or more second country-specific configuration files including at least one parameter that indicates selective enablement or disablement of one or more legal research application features of a second set of legal research application features, and 
an instance of a second legal research application based on the one or more second country-specific configuration files and the second set of legal research application features; 
wherein each of the first and second sets of legal research application features includes a trail feature that stores a sequence of research-related events executed by a user for facilitating access to prior research conducted by said user, and a breadcrumb feature that is enabled for navigation to specific stored pages of the first and second country-specific applications previously accessed.










2. The system of claim 1 wherein the set of one or more databases associated with legal research are delineated by country and secondary legal research information.

3. The system of claim 1 wherein the first country-specific server executing a first country-specific research application accessed from the first country-specific memory.

4. The system of claim 1 further comprising: 
a first master application module that integrates the first country-specific configuration files thereby creating at least one instance of the first country-specific application and storing in the first country-specific memory for subsequent access by the first country-specific server.

5. The system of claim 1 wherein the second country-specific server executing a second country-specific research application accessed from the second country-specific memory.

6. The system of claim 1 further comprising: 
a second master application module that integrates the second country-specific configuration files thereby creating at least one instance of the second country-specific application and storing in the second country-specific memory for subsequent access by the second country-specific server.

7. The system of claim 1 wherein the first and second sets of legal research application features are identical, wherein the legal research application features selectively enabled by the first country-specific configuration file, differs from the legal research application features selectively enabled by the second country-specific configuration file.

8. The system of claim 4 wherein the system further comprising at least one search template that translates user input into a user interface into appropriate queries for the first and second country-specific legal research databases, the search template being operative to be shared among the first and second legal research applications.

9. The system of claim 8 further comprising: a client access device for receiving the user interface, the user interface being customizable based on specific criteria associated with at least a first country as stored in the first master application module, the user interface thereby conforming to a first country-specific branding.

10. The system of claim 1, wherein the first and second legal research applications are tailored for respective first and second languages.

11. The system of claim 1, wherein each of the first and second sets of legal research application features includes a tocectory feature.

12. The system of claim 1, wherein each of the first and second sets of legal research application features include first and second search template for converting user input into respective first and second query languages.

13. The system of claim 1, further including first and second sets of one or more client access devices, 
wherein the first set of client access devices are located in a first country which has a first official language and the second set of client access devices are located in a second country which has a second official language, which is different from the first.

14. The system of claim 1, wherein the first country-specific configuration files include information for defining portions of a first user interface portion of the first legal research application, and the second country-specific configuration files include information for defining portions of a second user interface portion of the second legal research application.





































15. A method of conducting country-specific online legal researches comprising: 
receiving a first country-specific set of country-specific configuration files and a second country-specific set of country-specific configuration files, wherein at least one of the first and second sets of country-specific configuration files includes at least one parameter indicating enablement or disablement of a feature of a legal research application for a respective country with which the corresponding country-specific configuration file is associated; 
generating an instance of a first legal research application, wherein the instance of the first legal research application is stored in a first country-specific web server and is based on applying the first set of country-specific configuration files against a first set of legal application features; and 

generating an instance of a second legal research application, wherein the instance the second legal research application is stored in a second country-specific web server and is based on applying the second set of country-specific configuration files against a second set of legal application features; 
wherein at least one of the first and second sets of country-specific configuration files indicates enablement or disablement of a trail feature that stores a sequence of research-related events executed by a user for facilitating access to prior research conducted by said user, and a breadcrumb feature that is enabled for navigation to specific stored pages of the first and second country-specific applications previously accessed.








16. The method of claim 15, wherein the feature of the legal research application included in the at least one of the first and second sets of country-specific configuration files is an access control feature.

17. The method of claim 15 wherein the first and second country-specific web servers includes respective identical first and second country-specific sets of legal research application features.

18. The method of claim 15 further comprising integrating the first set of country-specific configuration files using a first master application module thereby creating at least one instance of the first country-specific application and storing in the first country-specific memory for subsequent access by the first country-specific web server.

19. The method of claim 15 further comprising integrating the second set of country-specific configuration files using a second master application module thereby creating at least one instance of the second-country specific application and storing in the second country-specific memory for subsequent access by the second country-specific web server.

20. The method of claim 15 wherein each of the first and second sets of country-specific configuration files indicates selective enablement or disablement of one or more legal research application features, 
wherein the legal research application features enabled by the first county-specific configuration file differs from the legal research application features enabled by the second country-specific configuration file.

21. The method of claim 15 wherein at least one search template translates users input into a user interface into appropriate queries for first and second country-specific legal research applications, the search template being operative to be shared among the first and second legal research applications.

22. The method of claim 21 further comprising receiving the user interface in a client access device, the user interface being customizable based on specific criteria associated with at least a first country as stored in the first master application module, the user interface thereby conforming to a first country-specific branding.







 
“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 23 is rejected under 35 U.S.C. § 102(a)(2) as being anticipated by 
Ginter et al.: “SYSTEMS AND METHODS FOR SECURE TRANSACTION MANAGEMENT AND ELECTRONIC RIGHTS PROTECTION” (U.S. Patent Application Publication  US 20030191719 A1, DATE PUBLISHED 2003-10-09 and DATE FILED 2001-12-21, hereafter “Ginter”)
As per claim 23, Ginter teaches an online legal research system comprising:
a set of one or more databases including first and second legal research databases (See [2378]-[02379], retrieving information from virtual distribution environment (VDE) enabled information resources including LEXIS, Westlaw, and other related legal databases);
a first server for providing online access to the databases See [2045] and [1413], a secure database 610 server could be provided at a centralized location; and a conventional database engine may be used to store and organize secure database), 
the first server including one or more first configuration files that control selective enablement or disablement of one or more legal research application functions of a first set of legal research application functions (See [2372], documents received in containers can be securely extracted and embedded into the VDE client container using VDE extraction and embedding capabilities. Each document is stored as an object within the parent, client VDE container. The "client" container also has several other objects embedded within it; one for each attorney to store their client notes, one (or more) for research results and related information, and at least one for copies of letters, work papers, and briefs that have been created by the law firm. The client container may also contain other information about the client, including electronic records of billing, time, accounting, and payments. Embedding VDE objects within a parent VDE content container provides a convenient way to securely categorize and/or store different information that shares similar control information. All client provided documents may, for example, be subject to the same control structures related to use and non-disclosure. Attorney notes may be subject to control information, for example, their use may be limited to the attorney who created the notes and those attorneys to whom such creating attorney expressly grants access rights. Embedded containers also provide a convenient mechanism to control collections of dissimilar information. For example, the research object(s) may be stored in the form of (or were derived from) VDE "smart objects" that contain the results of research performed by that object. Research results related to one aspect of the case retrieved from a VDE enabled LEXIS site might be encapsulated as one smart object; the results of another session related to another (or the same) aspect of the case may be encapsulated as a different object. Smart objects are used in this example to help show that completely disparate and separately delivered control information may be incorporated into a client container as desired and/or required to enforce the rights of providers (such as content owners). Here the VDE enablement for objects and containers under the required enforcement for the rights of providers reads on the control selective enablement or disablement of one or more legal research application functions), and 
an instance of a first legal research application based on the one or more first configuration files and the first set of legal research application functions (See [2373], control structures may be employed to manage any variety of desired granularities and/or logical document content groupings; a document, page, paragraph, topically related materials, etc. In this example, the following assumptions are made: client provided documents are controlled at the page level, attorney notes are controlled at the document level on an attorney by attorney basis, court filings and briefs are controlled at a document level, research information is controlled at whatever level the content provider specifies at the time the research was performed, and certain highly confidential information located in various of the above content may be identified as subject to display and adding comments only, and only by the lead partner attorneys, with only the creator and/or embedder of a given piece of content having the right to be otherwise used (printed, extracted, distributed, etc.). Here the control structure teaches the first configuration files and the controlled client provided documents, attorney notes, court filings and briefs, research information, and certain highly confidential information teaches the instances of the first legal research application based on the one or more first configuration files); and
a second server for providing online access to the databases (See [0221], Resources include reference databases, high powered or specialized computing resources (the smart object may carry information to another computer to be efficiently processed and then return the information to the sending VDE installation. Reference databases and information processed by another computer reads on a second database server), remote object repositories, etc.), 
the second server including one or more second configuration files that control selective enablement or disablement of one or more legal research application functions of a second set of legal research application functions (See [2372], documents received in containers can be securely extracted and embedded into the VDE client container using VDE extraction and embedding capabilities. Each document is stored as an object within the parent, client VDE container. The "client" container also has several other objects embedded within it; one for each attorney to store their client notes, one (or more) for research results and related information, and at least one for copies of letters, work papers, and briefs that have been created by the law firm. The client container may also contain other information about the client, including electronic records of billing, time, accounting, and payments. Embedding VDE objects within a parent VDE content container provides a convenient way to securely categorize and/or store different information that shares similar control information. All client provided documents may, for example, be subject to the same control structures related to use and non-disclosure. Attorney notes may be subject to control information, for example, their use may be limited to the attorney who created the notes and those attorneys to whom such creating attorney expressly grants access rights. Embedded containers also provide a convenient mechanism to control collections of dissimilar information. For example, the research object(s) may be stored in the form of (or were derived from) VDE "smart objects" that contain the results of research performed by that object. Research results related to one aspect of the case retrieved from a VDE enabled LEXIS site might be encapsulated as one smart object; the results of another session related to another (or the same) aspect of the case may be encapsulated as a different object. Smart objects are used in this example to help show that completely disparate and separately delivered control information may be incorporated into a client container as desired and/or required to enforce the rights of providers (such as content owners). Here the VDE enablement for objects and containers under the required enforcement for the rights of providers reads on the control selective enablement or disablement of one or more legal research application functions), and 
an instance of a second legal research application based on the one or more second configuration files and the second set of legal research application functions (See [2373], control structures may be employed to manage any variety of desired granularities and/or logical document content groupings; a document, page, paragraph, topically related materials, etc. In this example, the following assumptions are made: client provided documents are controlled at the page level, attorney notes are controlled at the document level on an attorney by attorney basis, court filings and briefs are controlled at a document level, research information is controlled at whatever level the content provider specifies at the time the research was performed, and certain highly confidential information located in various of the above content may be identified as subject to display and adding comments only, and only by the lead partner attorneys, with only the creator and/or embedder of a given piece of content having the right to be otherwise used (printed, extracted, distributed, etc.). Here the control structure teaches the first configuration files and the controlled client provided documents, attorney notes, court filings and briefs, research information, and certain highly confidential information teaches the instances of the first legal research application based on the one or more first configuration files);
wherein each of the first and second sets of legal research application functions includes a trail function that stores a sequence of events executed by a user for facilitating access to prior research (See [1277], audit trail maps may be generated at any frequency determined by control, meter, budget and billing methods and load modules associated with those methods. Audit trails have a similar structure to meters and budgets and they may contain user specific information in addition to information about the usage event that caused them to be created. Like meters and budgets, audit trails have a dynamic format that is defined by the content provider or their authorized designee, and share the basic element types for meters and budgets shown in the table above. In addition to these types, the following table lists some examples of other significant data fields that may be found in audit trails: 23 Field type Format Typical Use Description of Use:  
    PNG
    media_image1.png
    294
    425
    media_image1.png
    Greyscale
 ).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-36 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ginter, as applied to claim 23, and in view of
Ashley et al.: "SYSTEM AND METHOD FOR MANAGING CONFIGURATION INFORMATION FOR DISPERSED COMPUTING SYSTEMS", (U.S. Patent Application Publication US 20040088142 A1, DATE PUBLISHED 2004-05-06 and DATE FILED 2003-02-19, hereafter "Ashley").
As per claim 24, Ginter does not explicitly the system of claim 23 wherein the set of one or more databases associated with legal research are delineated by country and secondary legal research information.
However, Ashley teaches the system of claim 23 wherein the set of one or more databases associated with legal research are delineated by country and secondary legal research information (See [0075], one customer configuration server 100 may manage system configuration data grouped within the United States logical grouping, and another customer configuration server may manage system configuration data grouped within the Australia logical grouping).).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Ashley’s teaching with Ginter reference because Ginter is dedicated to secure transaction management for protecting rights of various participants in electronic commerce and other electronic or electronically-facilitated transactions, and Ashley is dedicated to managing configuration for dispersed systems, and a combined teaching of the references would have allowed Ginter to use Ashley’s configuration data from a variety of different data sources and accessible via a single software application for further ensuring that information is accessed and/or otherwise used only in authorized ways, and maintains the integrity, availability, and/or confidentiality of such information and processes related to such use.
As per claim 25, Ginter in view of Ashley teaches the system of claim 23 wherein the first server executes a first country-specific research application accessed from a first country-specific memory (See Ashley: [0075], each customer configuration server 100 may maintain an index identifying which customer configuration server controls access to each logical grouping of the system configuration data at a particular level of the hierarchy, allowing each customer configuration server to forward requests targeting portions of the system configuration data 140 not managed by that customer configuration server to the appropriate customer configuration server).).
As per claim 26, Ginter in view of Ashley teaches the system of claim 23 further comprising: 
a first master application module that integrates the first configuration files thereby creating at least one instance of the first application and storing in a memory for subsequent access by the first server (See Ashley: [0075], each customer configuration server 100 may manage system configuration data 140 logically grouped within a particular country within the hierarchy (i.e., one customer configuration server 100 may manage system configuration data grouped within the United States logical grouping, and another customer configuration server may manage system configuration data grouped within the Australia logical grouping. United States is the first country and Australia the second. Configuration data grouped separately with particular country is an identifiable collection data, a file).).
As per claim 27, Ginter in view of Ashley teaches the system of claim 23 wherein the second server executes a second country-specific research application accessed from a second country-specific memory (See Ashley: [0075] and [0093], each customer configuration server 100 may maintain an index identifying which customer configuration server controls access to each logical grouping of the system configuration data at a particular level of the hierarchy, allowing each customer configuration server to forward requests targeting portions of the system configuration data 140 not managed by that customer configuration server to the appropriate customer configuration server; and Customer configuration server 100 may operate in a Web server environment. For example, the Web environment may include an Apache Web server, Perl CGI scripts and a suitable Web browser).
As per claim 28, Ginter in view of Ashley teaches the system of claim 23 further comprising: 
a second master application module that integrates the second configuration files thereby creating at least one instance of the second application and storing in a memory for subsequent access by the second server (See Ashley: [0075], each customer configuration server 100 may manage system configuration data 140 logically grouped within a particular country within the hierarchy (i.e., one customer configuration server 100 may manage system configuration data grouped within the United States logical grouping, and another customer configuration server may manage system configuration data grouped within the Australia logical grouping. United States is the first country and Australia the second. Configuration data grouped separately with particular country is an identifiable collection data, a file).
As per claim 29, Ginter in view of Ashley teaches the system of claim 23 wherein the first and second sets of legal research application functions are identical, wherein the legal research application functions selectively enabled by the first configuration file differ from the legal research application functions selectively enabled by the second configuration file (See Ashley: [0075], one customer configuration server 100 may manage system configuration data grouped within the United States logical grouping, and another customer configuration server may manage system configuration data grouped within the Australia logical grouping; and Ginter: [0164], Acceptance of terms and conditions related to certain electronic content may be direct and express, or it may be implicit as a result of use of content on legal requirements).
As per claim 30, Ginter in view of Ashley teaches the system of claim 26 wherein the system further comprises at least one search template that translates user input at a user interface into appropriate queries for the first and second legal research databases, the search template being operative to be shared among the first and second legal research applications (See Ashley: [0064], application server may involve function for transferring data between instances of customer configuration server 100. Such a function may involve transferring various types of objects using various transfer protocols. The portions of system configuration data 140 on which data access functions should be performed may be selected by a user and may correspond to the organizational hierarchy. For example, a function may be performed on all computer system data maintained for a particular customer, or for all customer data maintained for a particular country).
As per claim 31, Ginter in view of Ashley teaches the system of claim 30 further comprising: a client access device for receiving the user interface, the user interface being customizable based on specific criteria associated with at least a first country as stored in the first master application module, the user interface thereby conforming to a first branding (See Ashley: [0063] Application server 235 may be configured to respond to specific requests received via user interfaces 245 by performing various operations and/or calling one or more tools via tools interface 240. For example, application server 235 may receive a request for the identities of computer systems 101 included in a specific geographic location. In response, application server 235 may search system configuration data 140; and Ginter: [2575], information on appliance usage (the utility might service a certain brand, a certain type of appliance, and/or a collection of brands and/or types). ).
As per claim 32, Ginter in view of Ashley teaches the system of claim 23, wherein the first and second legal research applications are tailored for respective first and second languages (See Ashley: [0052], input interface 245 may be multilingual, allowing service personnel to select a language in which to interact with the customer configuration server 100. Tools interface 240 may allow customer configuration server 100 to request that external applications, or tools, perform selected operations on system configuration data 140 (e.g., to create one or more reports 144)).
As per claim 33, Ginter in view of Ashley teaches the system of claim 23, wherein each of the first and second sets of legal research application functions includes a tocectory function (See Ashley: [0064], The portions of system configuration data 140 on which data access functions should be performed may be selected by a user and may correspond to the organizational hierarchy. For example, a function may be performed on all computer system data maintained for a particular customer, or for all customer data maintained for a particular country).
As per claim 34, Ginter in view of Ashley teaches the system of claim 23, wherein each of the first and second sets of legal research application functions includes first and second search templates for converting user input into respective first and second query languages (See Ashley: [0065] and [0075], Application server 235 may be configured to perform one or more database accesses in response to certain requests received via input interface 245. For example, if a service person drills down to a particular computer system, menu options corresponding to each component included in that computer system may be displayed. If the service person selects a particular component, application server 235 may query one or more databases for system configuration data corresponding to that component and display the returned data (if any) to the service person; and one customer configuration server 100 may manage system configuration data grouped within the United States logical grouping, and another customer configuration server may manage system configuration data grouped within the Australia logical grouping).
As per claim 35, Ginter in view of Ashley teaches the system of claim 23, further configured to interact with first and second sets of one or more client access devices, wherein the first set of client access devices is located in a first country which has a first official language and the second set of client access devices is located in a second country which has a second official language, which is different from the first official language (See Ashley: [0075], one customer configuration server 100 may manage system configuration data grouped within the United States logical grouping, and another customer configuration server may manage system configuration data grouped within the Australia logical grouping).
As per claim 36, Ginter in view of Ashley teaches the system of claim 23, wherein the first configuration files include information for defining portions of a first user interface portion of the first legal research application, and the second configuration files include information for defining portions of a second user interface portion of the second legal research application (See Ashley: [0064] and [0075], one customer configuration server 100 may manage system configuration data grouped within the United States logical grouping, and another customer configuration server may manage system configuration data grouped within the Australia logical grouping, application server may involve function for transferring data between instances of customer configuration server 100. Such a function may involve transferring various types of objects using various transfer protocols. The portions of system configuration data 140 on which data access functions should be performed may be selected by a user and may correspond to the organizational hierarchy. For example, a function may be performed on all computer system data maintained for a particular customer, or for all customer data maintained for a particular country; and Ginter: [0110], VDE users can all interact, both with the applications running on their VDE installations, and with each other, in an entirely consistent manner, using and reusing (largely transparently) the same distributed tools, mechanisms, and consistent user interfaces, regardless of the type of VDE activity.).
Claims 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ashley, and in view of
Ginter.
As per claim 37, Ashley teaches a method of conducting online legal research comprising:
receiving a first set and a second set of country-specific configuration files (See [0075], each customer configuration server 100 may manage system configuration data 140 logically grouped within a particular country within the hierarchy (i.e., one customer configuration server 100 may manage system configuration data grouped within the United States logical grouping, and another customer configuration server may manage system configuration data grouped within the Australia logical grouping. United States is the first country and Australia the second. Configuration data grouped separately with particular country is an identifiable collection data, a file ). 
Concerning "generating an instance of a first legal research application, wherein the instance of the
first legal research application is configured to be executed in a first country-specific web server and is based on applying the first set of country-specific configuration files against a first set of legal application functions”,
Ashley teaches generating an instance of a first application, wherein the instance of the research application is stored and executed in a first country-specific web server and is based on applying the first set of country-specific configuration files (See Fig. 3, [0039], [0041] and [0064], system configuration data 140 for each computer system and system configuration data may include various types of software components 110 and hardware components 120 include an operating system (OS) and applications, etc. and an application server 235 may also update, create, delete, and reorganize system configuration data 140. Further at Fig. 5 and [0052], input interface 245 of the customer configuration server may be configured to interact with various web applications in order to provide information to and receive information from service personnel, interpreted as web server services.).
Ashley does not explicitly teach that the first research application is a legal one and the applying the first set of country-specific configuration files is applied against a first set of legal application functions.
However, Ginter teaches the first legal research application is configured to be executed in a first country-specific web server and is based on applying the first set of country-specific configuration files against a first set of legal application functions (See [2372], documents received in containers can be securely extracted and embedded into the VDE client container using VDE extraction and embedding capabilities. Each document is stored as an object within the parent, client VDE container. The "client" container also has several other objects embedded within it; one for each attorney to store their client notes, one (or more) for research results and related information, and at least one for copies of letters, work papers, and briefs that have been created by the law firm. The client container may also contain other information about the client, including electronic records of billing, time, accounting, and payments. Embedding VDE objects within a parent VDE content container provides a convenient way to securely categorize and/or store different information that shares similar control information. All client provided documents may, for example, be subject to the same control structures related to use and non-disclosure. Attorney notes may be subject to control information, for example, their use may be limited to the attorney who created the notes and those attorneys to whom such creating attorney expressly grants access rights. Embedded containers also provide a convenient mechanism to control collections of dissimilar information. For example, the research object(s) may be stored in the form of (or were derived from) VDE "smart objects" that contain the results of research performed by that object. Research results related to one aspect of the case retrieved from a VDE enabled LEXIS site might be encapsulated as one smart object; the results of another session related to another (or the same) aspect of the case may be encapsulated as a different object. Smart objects are used in this example to help show that completely disparate and separately delivered control information may be incorporated into a client container as desired and/or required to enforce the rights of providers (such as content owners). Here the VDE enablement for objects and containers under the required enforcement for the rights of providers reads on the control selective enablement or disablement of one or more legal research application functions).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Ginter’s teaching with Ashley reference because Ginter is dedicated to secure transaction management for protecting rights of various participants in electronic commerce and other electronic or electronically-facilitated transactions, and Ashley is dedicated to managing configuration for dispersed systems, and a combined teaching of the references would have allowed Ashley to enhance secure chains of handling and control for both information content and information employed to regulate the use of such content and consequences of such use by applying system configuration for accessing.
Ashley in view of Ginter further teaches:
generating an instance of a second legal research application (See Ginter: [2373], control structures may be employed to manage any variety of desired granularities and/or logical document content groupings; a document, page, paragraph, topically related materials, etc. In this example, the following assumptions are made: client provided documents are controlled at the page level, attorney notes are controlled at the document level on an attorney by attorney basis, court filings and briefs are controlled at a document level, research information is controlled at whatever level the content provider specifies at the time the research was performed, and certain highly confidential information located in various of the above content may be identified as subject to display and adding comments only, and only by the lead partner attorneys, with only the creator and/or embedder of a given piece of content having the right to be otherwise used (printed, extracted, distributed, etc.). Here the control structure teaches the first configuration files and the controlled client provided documents, attorney notes, court filings and briefs, research information, and certain highly confidential information teaches the instances of the first legal research application based on the one or more first configuration files), 
wherein the instance of the second legal research application is configured to be executed in a second country-specific web server and is based on applying the second set of country-specific configuration files against a second set of legal application functions (See Ginter: [2373], control structures may be employed to manage any variety of desired granularities and/or logical document content groupings; a document, page, paragraph, topically related materials, etc. In this example, the following assumptions are made: client provided documents are controlled at the page level, attorney notes are controlled at the document level on an attorney by attorney basis, court filings and briefs are controlled at a document level, research information is controlled at whatever level the content provider specifies at the time the research was performed, and certain highly confidential information located in various of the above content may be identified as subject to display and adding comments only, and only by the lead partner attorneys, with only the creator and/or embedder of a given piece of content having the right to be otherwise used (printed, extracted, distributed, etc.). Here the control structure teaches the first configuration files and the controlled client provided documents, attorney notes, court filings and briefs, research information, and certain highly confidential information teaches the instances of the first legal research application based on the one or more first configuration files);
wherein at least one of the first and second sets of country-specific configuration files controls enablement or disablement of a trail function that stores a sequence of executed events (See Ginter: [1277], audit trail maps may be generated at any frequency determined by control, meter, budget and billing methods and load modules associated with those methods. Audit trails have a similar structure to meters and budgets and they may contain user specific information in addition to information about the usage event that caused them to be created. Like meters and budgets, audit trails have a dynamic format that is defined by the content provider or their authorized designee, and share the basic element types for meters and budgets shown in the table above. In addition to these types, the following table lists some examples of other significant data fields that may be found in audit trails: 23 Field type Format Typical Use Description of Use:

    PNG
    media_image1.png
    294
    425
    media_image1.png
    Greyscale
).
As per claim 38, Ashley in view of Ginter teaches the method of claim 37, wherein at least one of the first and second sets of country-specific configuration files indicates enablement of an access control function (See Ashley: [0064], The portions of system configuration data 140 on which data access functions should be performed may be selected by a user and may correspond to the organizational hierarchy. For example, a function may be performed on all computer system data maintained for a particular customer, or for all customer data maintained for a particular country; and Ginter: [2372], documents received in containers can be securely extracted and embedded into the VDE client container using VDE extraction and embedding capabilities. Each document is stored as an object within the parent, client VDE container. The "client" container also has several other objects embedded within it; one for each attorney to store their client notes, one (or more) for research results and related information, and at least one for copies of letters, work papers, and briefs that have been created by the law firm. The client container may also contain other information about the client, including electronic records of billing, time, accounting, and payments. Embedding VDE objects within a parent VDE content container provides a convenient way to securely categorize and/or store different information that shares similar control information. All client provided documents may, for example, be subject to the same control structures related to use and non-disclosure. Attorney notes may be subject to control information, for example, their use may be limited to the attorney who created the notes and those attorneys to whom such creating attorney expressly grants access rights. Embedded containers also provide a convenient mechanism to control collections of dissimilar information. For example, the research object(s) may be stored in the form of (or were derived from) VDE "smart objects" that contain the results of research performed by that object. Research results related to one aspect of the case retrieved from a VDE enabled LEXIS site might be encapsulated as one smart object; the results of another session related to another (or the same) aspect of the case may be encapsulated as a different object. Smart objects are used in this example to help show that completely disparate and separately delivered control information may be incorporated into a client container as desired and/or required to enforce the rights of providers (such as content owners). Here the VDE enablement for objects and containers under the required enforcement for the rights of providers reads on the control selective enablement or disablement of one or more legal research application functions).
As per claim 39, Ashley in view of Ginter teaches the method of claim 37 further comprising integrating the first set of country-specific configuration files using a first master application module thereby creating at least one instance of the first country-specific application and storing in a first country-specific memory for subsequent access by the first country-specific web server (See Ashley: [0075], each customer configuration server 100 may maintain an index identifying which customer configuration server controls access to each logical grouping of the system configuration data at a particular level of the hierarchy, allowing each customer configuration server to forward requests targeting portions of the system configuration data 140 not managed by that customer configuration server to the appropriate customer configuration server).
As per claim 40, Ashley in view of Ginter teaches the method of claim 37 further comprising integrating the second set of country-specific configuration files using a second master application module thereby creating at least one instance of the second country-specific application and storing in a second country specific memory for subsequent access by the second web server (See Ashley: [0075] and [0093], each customer configuration server 100 may maintain an index identifying which customer configuration server controls access to each logical grouping of the system configuration data at a particular level of the hierarchy, allowing each customer configuration server to forward requests targeting portions of the system configuration data 140 not managed by that customer configuration server to the appropriate customer configuration server; and Customer configuration server 100 may operate in a Web server environment. For example, the Web environment may include an Apache Web server, Perl CGI scripts and a suitable Web browser).
As per claim 41, Ashley in view of Ginter teaches the method of claim 37 wherein each of the first and second sets of country-specific configuration files indicates selective enablement or disablement of one or more legal research application functions (See Ginter: [2372], documents received in containers can be securely extracted and embedded into the VDE client container using VDE extraction and embedding capabilities. Each document is stored as an object within the parent, client VDE container. The "client" container also has several other objects embedded within it; one for each attorney to store their client notes, one (or more) for research results and related information, and at least one for copies of letters, work papers, and briefs that have been created by the law firm. The client container may also contain other information about the client, including electronic records of billing, time, accounting, and payments. Embedding VDE objects within a parent VDE content container provides a convenient way to securely categorize and/or store different information that shares similar control information. All client provided documents may, for example, be subject to the same control structures related to use and non-disclosure. Attorney notes may be subject to control information, for example, their use may be limited to the attorney who created the notes and those attorneys to whom such creating attorney expressly grants access rights. Embedded containers also provide a convenient mechanism to control collections of dissimilar information. For example, the research object(s) may be stored in the form of (or were derived from) VDE "smart objects" that contain the results of research performed by that object. Research results related to one aspect of the case retrieved from a VDE enabled LEXIS site might be encapsulated as one smart object; the results of another session related to another (or the same) aspect of the case may be encapsulated as a different object. Smart objects are used in this example to help show that completely disparate and separately delivered control information may be incorporated into a client container as desired and/or required to enforce the rights of providers (such as content owners). Here the VDE enablement for objects and containers under the required enforcement for the rights of providers reads on the control selective enablement or disablement of one or more legal research application functions), 
wherein the legal research application functions enabled by the first county-specific configuration file differs from the legal research application functions enabled by the second country-specific configuration file (See Ashley: [0075], one customer configuration server 100 may manage system configuration data grouped within the United States logical grouping, and another customer configuration server may manage system configuration data grouped within the Australia logical grouping).). 
As per claim 42, Ashley in view of Ginter teaches the method of claim 41 further comprising receiving the user interface in a client access device, the user interface being customizable based on specific criteria associated with at least a first country as stored in the first master application module, the user interface thereby conforming to a first country-specific branding (See Ashley: [0063] Application server 235 may be configured to respond to specific requests received via user interfaces 245 by performing various operations and/or calling one or more tools via tools interface 240. For example, application server 235 may receive a request for the identities of computer systems 101 included in a specific geographic location. In response, application server 235 may search system configuration data 140; and Ginter: [2575], information on appliance usage (the utility might service a certain brand, a certain type of appliance, and/or a collection of brands and/or types).).
Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
July 21, 2022